UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Semiannual Report to Shareholders Deutsche Global Infrastructure Fund (formerly DWS RREEF Global Infrastructure Fund) Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Advisory Agreement Board Considerations and Fee Evaluation 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 14.90% 28.12% 20.36% 10.47% Adjusted for the Maximum Sales Charge (max 5.75% load) 8.30% 20.75% 18.94% 9.38% MSCI World Index† 6.18% 24.05% 14.99% 5.98% Dow Jones Brookfield Global Infrastructure Index†† 16.37% 28.29% 20.39% 11.23% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 Unadjusted for Sales Charge 14.49% 27.12% 19.45% 9.62% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.49% 27.12% 19.45% 9.62% MSCI World Index† 6.18% 24.05% 14.99% 5.98% Dow Jones Brookfield Global Infrastructure Index†† 16.37% 28.29% 20.39% 11.23% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 15.03% 28.34% 20.60% 10.69% MSCI World Index† 6.18% 24.05% 14.99% 5.98% Dow Jones Brookfield Global Infrastructure Index†† 16.37% 28.29% 20.39% 11.23% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 6/30/14 No Sales Charges 15.11% 28.49% 20.71% 10.76% MSCI World Index† 6.18% 24.05% 14.99% 5.98% Dow Jones Brookfield Global Infrastructure Index†† 16.37% 28.29% 20.39% 11.23% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.42%, 2.19%, 1.25% and 1.10% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Deutsche Global Infrastructure Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through June 30, 2014, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. †† The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class S Institutional Class Net Asset Value 6/30/14 $ 12/31/13 $ Distribution Information as of 6/30/14 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1988. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Francis Greywitt, Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. — Investment industry experience began in 1999. — BBA, St. Bonaventure University. Manoj H. Patel, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. — Investment industry experience began in 2002. — B.Sc, Indiana University-Bloomington. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2014 (49.2% of Net Assets) Country Percent 1. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 7.6% 2. TransCanada Corp. Focused on natural gas transmission and power services Canada 6.4% 3. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 5.9% 4. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 5.8% 5. NiSource, Inc. Provider of gas utilities United States 5.0% 6. Sempra Energy Provider of electric and natural gas products and services United States 4.4% 7. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 4.2% 8. ITC Holdings Corp. Through subsidiaries, the company transmits electricity from electricity generating stations to local electricity distribution facilities United States 3.5% 9. SBA Communications Corp. Owns and operates wireless communications infrastructure United States 3.2% 10. American Water Works Co., Inc. Provides drinking water, wastewater and other water-related services United States 3.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of June 30, 2014 (Unaudited) Shares Value ($) Common Stocks 97.3% Australia 1.9% Transurban Group (Cost $82,082,443) Canada 19.2% Canadian National Railway Co. Canadian Pacific Railway Ltd. Enbridge, Inc. (a) Inter Pipeline Ltd. (a) Pembina Pipeline Corp. (a) TransAlta Renewables, Inc. (a) TransCanada Corp. (a) (Cost $711,811,434) China 1.8% ENN Energy Holdings Ltd. Jiangsu Expressway Co., Ltd. "H" Zhejiang Expressway Co., Ltd. "H" (Cost $71,446,935) France 3.4% Eutelsat Communications SA Groupe Eurotunnel SA (Registered) (Cost $130,339,220) Germany 1.0% Hamburger Hafen und Logistik AG (a) (Cost $40,308,743) Hong Kong 1.0% China Merchants Holdings International Co., Ltd. (a) (Cost $46,076,830) Italy 4.2% Atlantia SpA Snam SpA (Cost $130,783,080) Luxembourg 0.9% SES SA (Cost $30,470,860) Mexico 1.5% Infraestructura Energetica Nova SAB de CV (Cost $39,378,482) Netherlands 0.3% Koninklijke Vopak NV (Cost $12,133,052) Spain 1.7% Ferrovial SA (Cost $56,156,123) Switzerland 1.5% Flughafen Zuerich AG (Registered) (Cost $54,430,369) United Kingdom 7.1% National Grid PLC United Utilities Group PLC (Cost $259,535,080) United States 51.8% American Airlines Group, Inc.* American Tower Corp. (REIT) American Water Works Co., Inc. Cheniere Energy, Inc.* (a) Crown Castle International Corp. (REIT) Enbridge Energy Management LLC (a) Enbridge Energy Partners LP (a) Enterprise Products Partners LP Genesis Energy LP (a) ITC Holdings Corp. (a) Kinder Morgan, Inc. NextEra Energy Partners LP* NiSource, Inc. (a) NorthWestern Corp. Pattern Energy Group, Inc. PBF Logistics LP* PG&E Corp. SBA Communications Corp. "A"* (a) SemGroup Corp. "A" Sempra Energy Spectra Energy Corp. Union Pacific Corp. Williams Companies, Inc. (Cost $1,852,577,144) Total Common Stocks (Cost $3,517,529,795) Securities Lending Collateral 14.8% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $630,281,458) Cash Equivalents 2.4% Central Cash Management Fund, 0.06% (b) (Cost $104,025,466) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,251,836,719)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $4,265,943,620. At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $616,355,855. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $636,190,334 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $19,834,479. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $605,554,765, which is 14.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
